Exhibit 10.02

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT dated as of January 30, 2007 by and between AMBAC FINANCIAL
GROUP, INC., a Delaware corporation (the “Company”), and WILLIAM T. McKINNON (
the “Executive”).

WHEREAS, the Executive currently serves as Senior Managing Director and Chief
Risk Officer of the Company; and

WHEREAS, the Company and the Executive wish to enter into this Agreement to
provide for the continuation of the Executive’s service with the Company on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows (capitalized terms used herein
without definition shall have the meanings ascribed to such terms in Section 6
below):

1. Employment and Duties.

(a) Term of the Agreement. This Agreement will apply for a non-renewable term
beginning on the date this Agreement is signed by both the Executive and the
Company and ending on January 30, 2009 (the “Term”). The Executive’s employment
may continue beyond the end of the Term, but nothing herein shall require the
Executive to continue his employment with the Company after the end of the Term.
In addition, nothing in this Agreement shall alter the Executive’s status as an
“at will” employee of the Company, subject to the Executive’s rights and
obligations under this Agreement.

(b) General. The Executive will continue to serve as Senior Managing Director
and Chief Risk Officer of the Company during the Term.

(c) Full-Time Employment. The Executive shall devote his full-time working hours
and best efforts to his duties hereunder.

2. Relation of this Agreement to Retention Agreement.

The Company and the Executive are parties to an Amended and Restated Management
Retention Agreement, dated as of January 27, 2004 (the “Retention Agreement”),
that sets forth certain provisions applicable to the Executive’s employment in
the event of a “Change in Control” as defined therein. Notwithstanding anything
to the contrary in this Agreement, following a Change in Control, the term of
the Executive’s employment, as well as his compensation and benefits, rights
upon termination of employment and other matters provided for in the Retention
Agreement, shall be governed by the Retention Agreement (or any successor
thereto) rather than the present Agreement. Without limiting the generality of
the preceding sentence, following a Change in Control: (i) the equity grant
provided for in Section



--------------------------------------------------------------------------------

3(b) below shall automatically vest pursuant to the terms of the Retention
Agreement; and (ii) the definition of “Cause” set forth in the Retention
Agreement shall apply, rather than the definition set forth in this Agreement.

3. Compensation and Other Benefits.

Subject to the provisions of this Agreement, the Company shall pay and provide
the following compensation and other benefits to the Executive during the Term
as compensation for services rendered hereunder:

(a) Salary. Effective as of the date of this Agreement, the Executive’s annual
salary (the “Salary”) shall be $400,000. The Salary is payable in accordance
with the Company’s payroll practices as established by the Company from time to
time. The Compensation Committee of the Board of Directors (or any successor
thereto) (the “Committee”) shall periodically review and may increase, but not
decrease, the Executive’s Salary.

(b) Special Equity Grant. Management will recommend to the Committee that, in
connection with its meeting to be held on January 29, 2007, the Committee
approve a special grant to the Executive of restricted stock units (“RSUs”)
under the Company’s 1997 Equity Plan, as amended (the “Equity Plan”). The number
of RSUs included in such award will be determined by dividing (i) $750,000 by
(ii) the Fair Market Value of a share of the Company’s common stock (the “Common
Stock”) on the date the Committee approves such award. All RSUs included in such
award will vest on the third anniversary of the date of the grant ; provided,
however, that if the Executive elects to retire at any time prior to the third
anniversary of the date of grant, notwithstanding the foregoing or terms of the
Equity Plan or award agreement, only that portion RSUs proportionate to time
worked, defined as X divided by Y, (X = the number of whole months worked from
the Term through the retirement date; Y = thirty-six) will vest . Regardless of
when they vest, the RSUs included in the Executive’s award shall be settled by
delivery of the corresponding shares of Common Stock to the Executive on
July 29, 2010 or the six month anniversary of the termination of the Executive’s
employment, whichever is sooner, or as promptly thereafter as practicable. Such
settlement shall be subject to the provisions of Section 5(b) below.

(c) Annual Bonus. The Executive shall participate in a bonus arrangement
pursuant to which he shall be eligible to earn an annual bonus, based on the
Company’s achieving certain performance goals that the Committee shall
establish. The Executive’s guaranteed minimum bonus for the 2007 performance
year shall be $800,000 and for the 2008 performance year shall be $850,000,
which amounts shall be paid regardless of the Company’s performance or results.
The amounts specified in the preceding sentence are minimum guaranteed amounts
and shall not preclude the Committee from paying the Executive a higher annual
bonus for 2007 and/or 2008. The Executive shall have the opportunity, on the
same terms and conditions available to the Company’s other senior executives, to
defer all or a portion of his annual bonus in the form of restricted stock
units. To the extent not so deferred, the Executive’s bonus for each year will
be paid at the same time that the Company pays the cash portion of annual
bonuses to its other senior executives.



--------------------------------------------------------------------------------

(d) Long-Term Incentive Compensation. The Executive will receive long-term
incentive compensation awards under the Equity Plan (or any successor or similar
equity plan or program of the Company) as follows: in January 2008, the Company
will make awards to the Executive consisting of $325,000 in stock options and
$425,000 in RSUs, and in January 2009, the Company will make awards to the
Executive consisting of $325,000 in stock options and $425,000 in RSUs. The
number of stock options and RSUs corresponding to such amounts and included in
such awards will be determined on the same basis that the Committee uses to
determine the size of equity awards to the Company’s other senior executives.
The Executive’s awards shall be subject to the vesting requirements and other
terms and conditions applicable to equity awards made at the same time to the
Company’s other senior executives.

(e) Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by him in performance of the
business of the Company.

(f) 401(k), Welfare and Fringe Benefits. The Executive shall participate in each
401(k), welfare, life insurance, health, disability and other fringe benefit
plan or program maintained by the Company for its executive officers in
accordance with the terms thereof.

(g) Termination Due to Death or Disability. In the event of the Executive’s
Disability, the Company shall be entitled to terminate his employment.
Notwithstanding anything contained in this Agreement to the contrary, if the
Executive’s employment terminates before the end of the Term due to death or
Disability, any Salary earned by the Executive up to the date of such
termination, plus a pro rata portion (based on the number of days elapsed prior
to such termination) of his guaranteed bonus and long-term incentive
compensation (which, at the Company’s discretion can be paid in cash or
RSUs/options) for the year in which such termination occurs, shall be paid to
the Executive or his estate, as the case may be, within 30 days of his
termination date. All stock options, restricted stock, restricted stock units or
other awards awarded to the Executive under the Equity Plan or any other equity
compensation plan of the Company (including without limitation the awards
provided for in Sections 3(b) and 3(d) above) shall be fully vested as of the
date of the Executive’s death or termination of employment due to Disability.

(h) Continuation at the End of the Term. If the Executive’s employment with the
Company continues “at will” following the expiration of the Term, then, during
the twelve month period following the expiration of the Term, the Executive’s
annual rate of Salary will not be less than the annual rate of Salary in effect
for him immediately prior to the expiration of the Term and the Executive will
also continue to be eligible for a bonus and to participate in the long-term
incentive programs of the Company, as in effect from time to time, in a manner
commensurate with the participation of other similarly situated employees of the
Company and the Company’s then current practices and valuation methodologies
regarding long-term incentives.



--------------------------------------------------------------------------------

4. Protection of the Company’s Interests.

(a) Confidential Information. Except for actions taken in the course of his
employment hereunder or as required by law, at no time shall the Executive
divulge, furnish or make accessible to any person any information of a
confidential or proprietary nature obtained by him while in the employ of the
Company. Upon termination of his employment with the Company, the Executive
shall return to the Company all such information which exists in written or
other physical form and all copies thereof in his possession or under his
control.

(b) Other Covenants. In consideration of the Company’s undertakings and
agreements herein, the Executive agrees that for the period beginning on the
date of this Agreement and continuing through the first anniversary of the last
day of the Term (that is, through January 30, 2010 ), he will not engage in
Competition and will not make any Wrongful Solicitation. For the avoidance of
doubt, the prohibitions referred to herein end on January 30, 2010.

5. Remedies.

(a) Injunctive Relief. Without intending to limit the remedies available to the
Company, the Executive acknowledges that a breach by any party of any of the
covenants contained in Section 4 may result in material and irreparable injury
to the Company and its Affiliates for which there is no adequate remedy at law,
that it shall not be possible to measure damages for such injuries precisely and
that, in the event of such a breach or threat thereof, the Company shall be
entitled to seek a temporary restraining order and/or a preliminary or permanent
injunction in a federal or state court of competent jurisdiction sitting in the
State of New York, County of New York restraining the Executive from engaging in
activities prohibited by Section 4 or compelling compliance with Section 4 and
shall be entitled to seek such other relief, including, without limitation, the
recovery of money damages, as may be available at law or equity.

(b) Forfeiture; Clawback. In addition to the remedies set forth above in
Section 5(a), if:

(x) the Executive voluntarily terminates (this sub-paragraph x shall not include
retirement by the Executive) his employment with the Company and its
Subsidiaries before the end of the Term;

(y) the Company terminates the Executive’s employment for Cause: or

(z) the Executive breaches any of the provisions of Section 4(a) or 4(b),

then, in any such case, the following shall apply:

(i) the Company shall cease to have any obligation to make any of the payments
provided for in Section 3 that it has not made as of the date such breach
occurs;



--------------------------------------------------------------------------------

(ii) the Executive shall repay to the Company any amount already paid to him
pursuant to Section 3(c), (but only to the extent above the Executive’s minimum
guaranteed bonus pursuant to such Section3(c)); and

(iii) the Executive shall forfeit the equity awards provided for in Section 3(b)
and 3(d), whether or not vested, and, to the extent that (A) any restricted
stock units included in any such award have already been settled, the Executive
shall return to the Company the shares of Common Stock delivered upon settlement
(or shall pay to the Company the equivalent amount in cash based on the Fair
Market Value of such shares of Common Stock at the time of forfeiture) and
(B) the Executive has exercised any stock options included in any such award,
the Executive shall pay to the Company promptly upon demand an amount equal to
the excess of the Fair Market Value, determined at the time of such exercise, of
the shares of Common Stock subject to such option (or the portion thereof that
was exercised) over the exercise price thereof.

(c) Termination by the Company Without Cause or Resignation by Executive for
Good Reason

(i) The Term and Executive’s employment hereunder may be terminated by the
Company without Cause or by Executive’s resignation for Good Reason, as defined
herein.

(ii) For purposes of this Agreement, “Good Reason” shall mean the failure of the
Company to pay or cause to be paid any of the following when due hereunder:
(w) Executive’s Base Salary; (x) Executive’s Annual Bonus; or (y) the RSU
Payment; provided that the events described in this Section will constitute Good
Reason only if the Company fails to cure such event within 30 days after receipt
from Executive of written notice of the event which constitutes Good Reason.

(iii) If Executive’s employment is terminated by the Company without Cause or if
Executive resigns for Good Reason, Executive shall be entitled to continue to
receive all compensation and other benefits set forth in Section 3 herein until
the end of the Term.

6. Definitions. For purposes of this Agreement, the following definitions shall
apply.

“Affiliate” includes any company or other entity or person controlling,
controlled by or under common control with the Company.

“Cause” means any of the following:

(i) the willful commission by the Executive of acts that are dishonest and
demonstrably and materially injurious to the Company or any of its Affiliates,
monetarily or otherwise;



--------------------------------------------------------------------------------

(ii) the conviction of the Executive for a felonious act resulting in material
harm to the financial condition or business reputation of the Company or any of
its Affiliates;

(iii) a breach of any of the covenants set forth in Section 4 of this Agreement;
or

(iv) the Executive’s continuous failure to perform his duties as Senior Managing
Director and Chief Risk Officer in a manner consistent with the standard which
he performs such duties as of the date of this Agreement, provided that the
Committee has notified the Executive in writing of the respects in which it
believes he has failed to perform satisfactorily and has provided the Executive
with at least 20 business days to correct such failure. It shall not be a basis
to terminate the Executive’s employment for Cause under this clause (iv) solely
as a result of a risk assessment by or attributable to the Executive that
subsequently results in liability to the Company if, in making such assessment,
the Executive acted in good faith and in the ordinary course of his duties to
the Company and with the reasonable care and diligence customarily applied by
risk-management professionals to such matters.

The Executive will be considered to engage in “Competition” if he (i) enters
into a relationship as an employee, officer, partner, member, director,
independent contractor, consultant, advisor or agent of, or in any similar
relationship with, a Competitor or (ii) either alone, or in concert with others,
acquires beneficial ownership (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended) of 5% or more of any class of
equity securities of a Competitor.

“Competitor” means the following entities:

 

  ·  

Assured Guaranty Corporation (“AGO”)

 

  ·  

Financial Guaranty Insurance Company (“FGIC”);

 

  ·  

Financial Security Assurance Inc. (“FSA Guarantee”);

 

  ·  

MBIA Insurance Corporation (“MBIA”);

 

  ·  

Security Capital Assurance, Inc. (“SCA”); and

 

  ·  

Any other triple-A rated monoline insurance company that enters the financial
guarantee business during the Term (a “New Competitor”);

and also includes, for each of AGO, FGIC, FSA Guarantee, MBIA, SCA and any New
Competitor, that entity’s parent entities, subsidiaries and other affiliates and
its successor or surviving entities (e.g., as a result of merger, consolidation,
sale of business, reincorporation or any similar transaction).



--------------------------------------------------------------------------------

“Disability” shall be defined in the same manner as such term or a similar term
is defined in any long-term disability policy maintained by the Company which
covers the Executive and is in effect on the date of the Executive’s termination
of employment with the Company. Any dispute as to whether or not the Executive
is disabled within the meaning of the preceding sentence shall be resolved by
the Company’s long-term disability carrier.

“Fair Market Value” means, with respect to the Company’s Common Stock, the
closing quoted selling price of a share of Common Stock as reported on the
composite tape for securities listed on the New York Stock Exchange for the
relevant date of determination.

“Subsidiary” means (i) a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which the Company, directly or
indirectly, has an equity or similar interest and which the Committee designates
as a Subsidiary for purposes of this Agreement.

A “Wrongful Solicitation” will be considered to occur upon either of the
following events:

(1) the Executive directly or indirectly hires or attempts to hire any person
who is, or during the 120 days preceding the Executive’s action in hiring or
attempting to hire such person was, employed by the Company or any of its
Subsidiaries (except that no Wrongful Solicitation shall be considered to have
occurred if the person’s employment had been involuntarily terminated by the
Company and its Subsidiaries); or

(2) the Executive solicits any business of any person or entity who is, or
within the one year preceding such solicitation was, a customer or client of the
Company or any of its Subsidiaries, or works for, or on behalf of, any such
customer or client.

7. General Provisions.

(a) Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery, telex, telecopy or certified mail, return receipt
requested, to the applicable address set forth below:

 

To the Company:    Ambac Financial Group, Inc.          One State Street Plaza  
       New York, NY 10004          Attention: Chief Administrative Officer      

To the Executive:

   at the address indicated on the signature page hereof      

or to such other person or other address as either party may specify to the
other in writing.



--------------------------------------------------------------------------------

(b) Limited Waiver. The waiver by the Company or the Executive of a violation of
any of the provisions of this Agreement, whether express or implied, shall not
operate or be construed as a waiver of any subsequent violation of any such
provision.

(c) Assignment. No right, benefit or interest hereunder shall be subject to
assignment, encumbrance, charge, pledge, hypothecation or set off by the
Executive in respect of any claim, debt, obligation or similar process. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets or the Company to assume expressly and to agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

(d) Amendment. This Agreement may not be amended, modified or canceled except by
written agreement of the Executive and the Company.

(e) Unsecured Promise. No benefit or promise hereunder shall be secured by any
specific assets of the Company. Unless otherwise stated herein, the Executive
shall have only the rights of an unsecured general creditor of the Company in
seeking satisfaction of such benefits or promises.

(f) Governing Law. This Agreement has been made in and shall be governed by and
construed in accordance with the laws of the State of New York.

(g) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby.

(h) Headings. The headings and captions of the Sections of this Agreement are
included solely for convenience of reference and shall not control the meaning
or interpretation of any provisions of this Agreement.

(i) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same document.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.

 

AMBAC FINANCIAL GROUP, INC.

By:  

  /Robert J. Genader/  

Name: Robert J. Genader

Title: Chairman, President and CEO

EXECUTIVE   /William T. McKinnon/   William T. McKinnon

Address:  

              